IN THE SUPREME COURT OF TEXAS

                                 No. 05-0951

              IN RE  SOUTHWESTERN BELL TELEPHONE COMPANY, L.P.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency temporary relief, filed  November
16, 2005, is granted.  All proceedings  in  Cause  No.  C-1535-03-E,  styled
Debbie Clara Trevino,  Arnoldo  Benavides,  Annette  Muniz,  Clarkson  Reid,
Wayne Porter, Individually and on behalf of All Others Similiarly  Situated,
in the 275th District Court of Hidalgo County,  Texas,  are  stayed  pending
further order of this Court.

            Done at the City of Austin, this November 22, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk